I wish at the
outset to convey my warm congratulations to Mr. Harri
Holkeri of Finland on his election to the presidency of
the General Assembly at its fifty-fifth session and to
reaffirm our confidence in his ability to guide our work
at this session. The delegation of Guinea-Bissau, which
it is my privilege to head, assures the President of its
full cooperation. Our congratulations go also to his
predecessor, Mr. Theo-Ben Gurirab, who fulfilled his
mandate in a constructive manner, thus making an
important contribution to the work of the General
Assembly.
We wish also to express our trust and
appreciation to the Secretary-General, Mr. Kofi Annan,
and to thank him for the important steps that have been
taken on his initiative towards substantive reform of
the United Nations and towards bolstering the
Organization's international credibility.
The universality of the United Nations gains
whenever a new Member State is admitted. By joining
the United Nations, Tuvalu has affirmed to the
international community that it will shoulder
responsibility for the full exercise of its sovereignty. Its
accession to membership has reinforced the
representative nature of this world forum.
In the third millennium, with our eyes focused on
a new century, we are passing through a historic period
in which new and significant events give rise to new
hopes on the international scene.
This diagnosis, however, encompasses both hope
and scepticism, for it shows that the transitional period
we are living through involves factors of both
integration and disaggregation.
If, on the one hand, the end of bipolarism that
dominated international relations diminished
ideological antagonisms, this new and unprecedented
process, by undoing old political and strategic
balances, is promoting democratic impulses, freeing
the energy of States and creating space for a new
international order more in line with our times.
On the other hand, the rise of nationalist
aspirations, supported by the yearning for the right to
free evolution, has had the effect of triggering old
conflicts, some of them forgotten in time. This
phenomenon has led to an exponential growth of
conflicts that menaces the internal cohesion of States as
well as international peace and security.
It was predicted, and legitimately so, that the
international economy would be able to take advantage
of the peace dividend resulting from the end of the
arms race. It had been expected that those resources
would be invested in the poorest countries and, thus,
would have contributed to the acceleration of global
economic growth and development. Our perception,
however, is that, due to the present state of
international economic relations, those optimistic
expectations have not come to fruition.
As the international balance of power has
changed, the relative position that placed different
countries in the international, political and economic
pecking order has also changed. The very nature of
relations among States has also been transformed.
However, the rules and practices giving structure to a
new international order are yet to be defined. Our
perception is that this is the main unresolved issue.
This calls for the community of nations, through our
common institutions, to work determinedly together in
order to bring the present transition to a successful end.
To do so, it will be essential to empower the
system of collective security embodied in the United
Nations. In particular, we attach great importance to
the revitalization of the General Assembly and the
rationalization of its agenda. We also feel there is a
need to reform the Security Council so that that organ,
which has special responsibilities, will be able to fulfil
its original mission and be reborn as the main political
instrument for action in the United Nations.
Expectations without precedent devolve upon the
United Nations. We should all strive to find a solution
to the present structural and financial crises faced by
the Organization. It will be necessary to reactivate its

dynamism in order to implement the 'Agenda for
Peace' and to make the 'Agenda for Development' a
reality.
It is widely known that Guinea-Bissau has just
overcome the gravest crisis the country has
experienced in its recent history. We are still
convalescing from the terrible effects of an absurd and
disastrous war. In addition to irreparable loss of life,
Guinea-Bissau society was deeply traumatized by a
conflict that almost destroyed the entire existing
infrastructure. Guinea-Bissau was made more
impoverished and more vulnerable. Its reconstruction,
the foundations of which are fragile, will be very
difficult, because even simple tasks have assumed
urgent priority. The urgency and the sheer volume of
the effort needed to rebuild the country go far beyond
the limited possibilities of a Government that is near
exhaustion. In order to succeed, that effort will need to
be supplemented by the effective participation of every
partner of Guinea-Bissau.
In this new period of the restoration of
democratic legality, the people of Guinea-Bissau have
elected their new Government within the framework of
a pluralist democracy. The new National People's
Assembly has approved a general programme of action,
prepared by the Government, which defines a strategy
for sustainable development aimed at implementing the
priorities identified, in cooperation with Guinea-
Bissau's partners. This programme of action and the
project of building a new society, required by the
evolution of the situation in Guinea-Bissau, have been
set out by Guinea-Bissau's new President, who was
freely elected by the people. Aware of the sacred
responsibility incumbent upon him, President Kumba
Yal· has committed himself to upholding the
programme of action.
As on past occasions when we were beneficiaries
of timely and precious solidarity extended by the
international community, we are hopeful that the
political, economic and social progress of Guinea-
Bissau will be further supported and maintained.
Amilcar Cabral, the founder of our nation,
considered himself and the other Guinea-Bissau
freedom fighters to be combatants for the noble causes
upheld by the United Nations. Today, after the heroic
struggle that led to our independence, and thanks also
to the support received from the international
community and the United Nations, Guinea-Bissau is
participating in the highest world diplomatic forums
with serenity and determination, embarking on an
unrelenting search to improve on the heritage of our
forebears.
Therefore, acting with responsibility and
specificity, Guinea-Bissau has undertaken its own
initiatives, as well as presenting proposals aimed at the
defence of its interests and at contributing to the
advancement of the causes of peace and international
cooperation. We recognize that in today's international
situation, rife with conflicts and contradictions, the
United Nations remains, without a doubt, the necessary
forum for the development of the activities undertaken
by our Government to affirm the international presence
of Guinea-Bissau.
The five African Portuguese-speaking countries,
joined with Brazil, Portugal and Timor Lorosae  the
latter still being an observer  to form the Community
of Portuguese-Speaking Countries. This Lusophone
Community is characterized by solidarity and
tolerance, based upon shared sentiments and
perceptions rooted in a melding of cultures that
expresses the experience of our respective peoples.
We would like to salute the development in the
processes of democratization of Government structures
that is now occurring in Sao Tome and Principe,
Mozambique and Cape Verde, similar to what
happened in Guinea-Bissau. This will allow our
Governments to better respond to the legitimate
aspirations of our peoples.
We wish to express our solidarity with the
Angolan Government and people, which have
experienced the nightmare of almost 40 years of war.
We support the efforts in search of peace and national
reconciliation. We strongly favour the implementation
by the United Nations of the Lusaka Protocol and the
full implementation of the sanctions established by the
Security Council.
In our West African subregion, Guinea-Bissau has
tried, and to a certain extent has attained, in terms of its
will for integration, a political commitment aimed at
improving our relations with neighbouring countries so
as to promote the cause of peace. In this spirit, we
recognize that in its essence the conflict of Casamance
is an internal issue of Senegal. As such, we also
perceive its negative consequences on the neighbouring
States. Our country is ready to work in the search for a
just solution to and peaceful resolution of that conflict.
40

We feel, however, that we are neither a part of the
problem nor its source of origin. The constructive
actions undertaken by Presidents Kumba Yal· of
Guinea-Bissau and Wade of Senegal, with the support
of President Jammeh of the Gambia, allow us to look
with optimism to the future evolution of that issue.
We deeply deplore the tragedy that has befallen
Sierra Leone, a country of our subregion. The
increased violence in that country has resulted in a
humanitarian disaster. We urge the belligerent factions
and the Government of Sierra Leone to cooperate with
the international community in order to find a
definitive solution to that fratricidal conflict.
The situation in the Democratic Republic of the
Congo and in the Great Lakes region continues to be a
source of concern to Guinea-Bissau. It is necessary to
summon the political will of the countries of the region
to diminish the tension and to continue to search for a
just solution.
The Lusaka accords are the result of the
perseverance of the parties involved and should be
implemented rapidly and comprehensively. They are
the essential framework for the resolution of the
conflict. We are convinced that the implementation of
Security Council resolution 1291 (2000), which
established the United Nations Organization Mission in
the Democratic Republic of the Congo, represents the
road to peace.
In the Horn of Africa, Guinea-Bissau welcomes
the acceptance by Ethiopia and Eritrea of the peace
plan put forward by the Organization of African Unity.
We encourage both parties to persist on the path of
dialog and negotiation and to continue to cooperate
with our continental organization.
In the immediate vicinity of our continent, the
Middle East peace process is entering a decisive
period. This process and the quest for equanimity
should be accelerated in order to ensure a lasting and
just peace that respects the inalienable right of the
Palestinian people to an independent State of its own,
as well as the right of all States of the region, including
Israel, to national independence.
Far from the African continent, Guinea-Bissau
continues to pay special attention to the issue of East
Timor. We are linked to that territory by special
historic and cultural bonds and we are therefore closely
following the work of the United Nations Transitional
Administration in East Timor and the recent
establishment of a transitional Government. We hope
that the process will culminate in the full independence
of Timor Lorosae and with its admission as a full
Member of the United Nations.
Finally, we believe that the situations created by
the imposition of embargoes against certain countries,
in which sanctions affect the poorer sectors of the
populations, particularly women and children, should
be addressed through dialogue and negotiation with a
view to finding a definitive solution.
In the age of globalization, we should not lose
sight of the human being and its vital needs. If it is
legitimate that all parties have the right to expect profit
from progress, it is also correct that we should seek
economic growth with social equity. Mankind faces
many challenges, among which achieving
comprehensive development is without doubt the most
important, because the lack of development is the main
source of the conflicts that lead to the crises afflicting
our planet. Therefore, if we wish globalization to live
up to its promise, we should learn better to work and to
act together in order to correct its negative effects.
It is urgently necessary to give momentum to the
North-South dialogue on the basis of equality and to
develop a wide network of South-South cooperation
with a view to minimizing the risks of globalization.
That effort must be fully supported by the international
community with a view to a true partnership for
development. Such partnership, in our view, should
enable us to find the modalities of a coherent
international action to ensure sustainable economic
growth in the context of true development.
The structural adjustment policies adopted by the
majority of African countries are, per se, clear proof of
their willingness to improve the management of their
national economies. Nevertheless, in most cases, the
response of our development partners has not been in
line with the sacrifices demanded and the urgency of
the problems identified. From our point of view, it is
necessary to identify the mechanisms needed to
promote a true social adjustment, keeping the human
individual as its central point of reference.
In this context, the collective challenge we face is
to stress a dynamic image of international solidarity,
which may be translated into effective action for social
and economic cooperation in favour of developing
countries.
41

Our gathering here at the General Assembly
represents the best opportunity to correct the
imbalances that destabilize the global process. We need
to muster the determination of all our countries in order
to raise relations among States to the high level of
dignity required by our shared future.